*481ON REHEARING
Before: Weaver, P.J., and Michael J. Kelly and Marilyn Kelly, JJ.
Michael J. Kelly, J.
This case was previously submitted to this panel. The issue we addressed was whether Dr. Howard Liss (hereinafter defendant), as an employee of a private corporation doing business with the defendant hospital, was an independent contractor and, therefore, not entitled to governmental immunity. Our opinion, decided March 16, 1992, Rambus v Wayne Co General Hosp, 193 Mich App 268; 483 NW2d 455 (1992), reversed the trial court’s order of summary disposition in favor of Dr. Liss.
Defendant’s timely motion for rehearing on the basis of the Supreme Court’s reversal of Douglas v Pontiac General Hosp, 182 Mich App 446; 452 NW2d 845 (1990),1 was granted.
We have reviewed this matter in light of the reversal of Douglas, and, on the basis of the authority cited in our previous opinion in this case, especially Roberts v Pontiac, 176 Mich App 572; 440 NW2d 55 (1989), but excluding Douglas, we reaffirm the holding set forth in our prior opinion in this matter.
Reversed and remanded.

 438 Mich 851 (1991).